Order entered July 30, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01309-CV

REWA C. HALTON, RODNEY G. HALTON & ALL OTHER OCCUPANTS, Appellants

                                               V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03485-A

                                             ORDER
       Before the Court is appellee’s July 26, 2019 unopposed second motion for extension of

time to file its response brief. Appellee seeks a forty-five day extension so that the parties may

have an opportunity to settle the dispute.

       We note appellants filed a corrected brief, as directed to do so, on July 22, 2019. We

GRANT the motion and ORDER appellee to file either its brief or a status report no later than

September 13, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE